Case 3:19-mj-01352-JRK Document1 Filed 09/30/19 Page 1 of 5 PagelD 1

FILED IN OPEN COURT
AQ (Rev. 5/85) Criminal Complaint as Y. 30/2 O14 .

Vt 7 we > AD
ISTRICT OF FLOF AQ,
UNITED STATES DISTRICT COURT re care
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

vs. Case No. 3:19-mj- 1352 =) RK

PETER ANTHONY EHIKHUEMEN
a/k/a Muyideen Oladipupo-Badry

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about September 26, 2019, in
St. Johns County, in the Middle District of Florida, the defendant,

knowingly possessed and used a forged, counterfeited, altered, or falsely

made Resident Alien card, which is a document prescribed by statute or

regulation as evidence of authorized employment in the United States,

knowing that the document was forged, counterfeited, altered, or falsely

made,
in violation of Title 18, United States Code, Section 1546(a). I further state that lama
Border Patrol Agent for the Department of Homeland Security, Customs and Border
Protection, United States Border Patrol, and that this Complaint is based on the following

facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: (es No

Ntez

 

 

Signtatére of Cofnplainan
Jeffrey Martinez _-~-~-~--_
Sworn to before me and subscribed in my presence, oe tb Se a
on September 30, 2019 at Jacksonville-Florida > :

 

United States Magistrate Judge "
Name & Title of Judicial Officer Signature of Judicial Officer —

 

JAMES R. KLINDT () 7 R kK as
Case 3:19-mj-01352-JRK Document1 Filed 09/30/19 Page 2 of 5 PagelD 2

CRIMIN AL COMPLAINT AFFIDAVIT

I, Jeffrey Martinez, being a duly sworn and appointed Border Patrol Agent
for the Department of Homeland Security, Customs and Border Protection,
United States Border Patrol, hereby make the following statement in support of
the attached criminal complaint.

1. Your affiant has been a Border Patrol Agent for 23 years. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints
and arrest warrants. |

2. On September 26, 2019, at approximately 10:00 a.m. your affiant
received a telephonic request for assistance from Deputy Jonas Carballosa with
the St. Johns County Sheriff's Office. The request was for assistance with
identifying an adult male who was encountered during an investigation of a theft
at a local business establishment. Deputy Carballosa told your affiant that he
suspected that the subject was a foreign national who was illegally present in the
United States. The subject presented a document with a title identifying it as a
“Permanent Resident Card” and bearing the subject’s photograph, the name
Muyideen Oladipupo-Badry, and an Alien Registration number (“A-number’’)

ending in 5363. The subject also presented a document that appeared to be a

Qne
Case 3:19-mj-01352-JRK Document1 Filed 09/30/19 Page 3 of 5 PagelD 3

Social Security card displaying the name Muyideen O Badry and a number
ending in 3795. The subject later told Deputy Carballosa that the documents in
his possession were obtained fraudulently and that his true name was PETER
ANTHONY EHIKHUEMEN. |

3. Utilizing the biographical information of EHIKHUEMEN provided
by Deputy Carballosa, Supervisory Border Patrol Agent (“SBPA”) Fernando
Zavala conducted a query of immigration databases. Immigration records
revealed that EHIKHUEMEN was the subject of a previously submitted petition
for alien relative, a Form 1-130. The records showed that petition was approved
in 2012, but that no adjustment to legal status had occurred. Approval of a
petition pursuant to a Form J-130 does not grant any legal status. Instead,
approval of the petition merely establishes a basis upon which the beneficiary
- may apply for an immigrant visa or adjustment of status. Approval of the petition
does not guarantee that a visa or adjustment of status will be granted.

4, A photograph of the documents was electronically provided to
SBPA Zavala who used the information on the documents to query immigration
databases. A query of the A-number on the “Permanent Resident Card” returned
records reflecting that it is a legitimate number assigned to a citizen of Korea who
is a permanent resident of the United States. A query of the number on the

purported Social Security card returned records reflecting that it is a legitimate

yee
Case 3:19-mj-01352-JRK Document1 Filed 09/30/19 Page 4 of 5 PagelD 4

number that was issued to the person identified on the document, who is citizen
of Nigeria. Resident Alien cards and Social Security cards are documents
prescribed by statute or regulation as evidence of authorized stay or employment
in the United States.

5. On September 26, 2019, at approximately 11:30 a.m., your affiant
arrived at the St. Johns County Sheriffs Office and met with Deputy Carballosa,
who briefed your affiant about the matter. Deputy Carballosa told your affiant
that the subject had earlier been identified by the owner of a BP gas station
located in Saint Augustine, Florida, as an employee who was suspected of
stealing a large sum of money from the cash register. Due to a lack of evidence,
prosecution of the theft was not sought.

6. Your affiant was led to an interview room where he met with -
EHIKHUEMEN and identified himself as a Border Patrol Agent. During the
encounter, your affiant asked the subject to identify himself. The subject -
identified himself as PETER ANTHONY EHIKHUEMEN. He said that he was
a citizen of Nigeria and that he was illegally present in the United States. He
claimed that he was lawfully admitted as a student into the United States at
Atlanta, Georgia, on an unknown date in 2001.

7. Your affiant also asked EHIKHUEMEN if the documents identified

as a Permanent Resident Card and a Social Security card that he earlier used as

See
Case 3:19-mj-01352-JRK Document1 Filed 09/30/19 Page 5 of 5 PagelD 5

forms of identification belonged to him. EHIKHUEMEN stated that both of the
documents belonged to him and that he had originally obtained them from an
unknown person so that he could seek employment. EHIKHUEMEN further
stated that he was aware that they were fraudulently obtained and not genuine
documents issued by the United States government.

8. On September 27, 2019, at approximately 9:00 a.m., Assistant
United States Attorney Arnold B. Corsmeier was advised of the foregoing facts
and he authorized criminal prosecution of EHIKHUEMEN.

Based upon the foregoing facts, your affiant believes there is probable cause
to establish that PETER ANTHONY EHIKHUEMEN knowingly possessed and
used a forged, counterfeited, altered, or falsely made Resident Alien card, which
is a document prescribed by statute or regulation as evidence of authorized stay or |
employment in the United States, knowing it to be forged, counterfeited, altered,
or falsely made, in violation of Title 18 United States Code, Section 1546. - |

Ne
J effrey Mi inez, Border Patrol Agent

United Statés Border Patrol
Jacksonville, Florida

ok
